The opinion of the court was delivered by
Collins, J.
So far as payment into court is concerned, the order appealed from was entirely discretionary with the chancellor, and is not subject to review. Originally, under an execution of the tenor of that under which the sale was made, framed, as it was, on the common law fieri facias, payment could only be made publicly in court by the sheriff or other officer executing the writ. A relaxation of this strictness, permitting payment out of court and the acceptance, in lieu of cash, of the receipt of the party entitled to payment under the judgment or decree—which became almost a matter of course where such party was the purchaser—led to the contention that neither the officer nor the court could adopt any other course. This contention was effectually disposed of by Chief-Justice Hornblower, in the supreme *836court, in 1833. Stebbins v. Walker, 2 Gr. 90. The chief-justice, after a historical review of the subject, said: “I cannot doubt that we have the right, whenever application is made to us for that purpose and a proper case stated, to compel the sheriff to bring the money into court. Neither have I any doubt but that the sheriff, whenever he chooses for his own convenience, instead of paying the money to the party out of court, may, in obedience to the command of the writ, bring it here and pay it in court.” This ease, also, is authority for the right of the sheriff to discharge himself by taking the receipt of the clerk; a fortiori this is his only permissible course where payment into court is ordered.
The practice thus declared has never since been questioned. It was reasserted as proper in Cox v. Marlatt, 7 Vr. 390, and in Wandling v. Thompson, 12 Vr. 142, the supreme court held in contempt a sheriff who, after an order to pay into court the proceeds of an execution, gave a deed for land sold by him to a plaintiff in execution and accepted his receipt in lieu of cash. We entirely assent to the view that any court may. compel money raised by its process to be brought into court for distribution, and that from an order made -for that purpose no one suffers an appealable grievance. To obtain an order merely for such payment neither written pleading nor proof is essential. The court is merely enforcing a regulation customarily dispensed with. Presumably the money will be paid as previously adjudged. The only burden will be that of notice to interested parties.
Chancellor Green well held, in Lithauer v. Royle, 2 C. E. Gr. 40, that no change can be made in the mode of appropriating a fund ordered raised by decree, except by' opening and correcting the decree and altering the execution. The same thing is, of course, true of a common law judgment.
The proceeding to correct the adjudication may, of course, be instituted before the money is ordered paid into court, and a very proper course is-.that which was taken in the present case, namely, to include prayer for that relief in the application for the order for such payment.
The only debatable question on this appeal is whether Mrs. *837McGuinness made a case sufficient to warrant the inquiry ordered. She certainly was not estopped from asking it, for, at the time she presented her petition, she had a larger right than at the time she suffered the decree. The issue she now tenders has never been litigated, and she has a right to be heard on it. The records of the court afforded sufficient proof of her status. It may be that the chancellor might well have required a disclosure of the information forming the ground of her belief that McLaughlin’s judgment was collusive and fraudulent; but there was no substantial grievance inflicted in permitting the inquiry ordered without first requiring prima facie proof of the allegations made.
The order appealed from is, in all things, affirmed.
For affirmance—Garrison, Collins, Eort, Garretson, Pitney, Bogert, Adams, Vredenburgh, Yoorhees, Yroom—10.
For reversal—None.